Exhibit SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT, dated as of December 12, 2008 (this “Agreement”), is by and between CELSIUS HOLDINGS, INC., a Nevada corporation (the “Company”), and CDS VENTURES OF SOUTH FLORIDA, LLC, a Florida limited liability company (“Investor”). A.The Company wishes to sell to Investor, and Investor wishes to purchase from the Company, upon the terms and subject to the conditions set forth in this Agreement, (i) 2,000 shares of the Company’s Series B Convertible Preferred Stock, having a stated value of $1,000 per share (the “Series B
